 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRIAN J. YOUNG,                                    No. 2:18-cv-1901 CKD P
12                      Plaintiff,
13          v.                                          ORDER
14   J. COBURN, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed three motions requesting to be transferred to another prison on the ground that

19   his life is being threatened by correctional officers due to pursing the instant lawsuit. (ECF Nos.

20   45-47.) Plaintiff fails to offer any details regarding the alleged threats to his safety, including the

21   identities of those threatening him or the circumstances surrounding the threats. However, given

22   the seriousness of the allegation, the court will order service of this order and the motion for

23   transfer on Deputy Attorney General Monica Anderson, who shall ensure that within twenty-four

24   hours of receiving this order plaintiff’s motion is forwarded to the appropriate individuals at the

25   California Department of Corrections and Rehabilitation. No response to the motion will be

26   required.

27   ////

28   ////
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Plaintiff’s motions for transfer (ECF Nos. 45-47) are denied.

 3             2. The Clerk of the Court is directed to serve a copy of this order and the motions for

 4   transfer (ECF Nos. 45-47) on Monica Anderson, Supervising Deputy Attorney General.

 5             3. Within twenty-four hours of receiving this order, Deputy Attorney General Monica

 6   Anderson shall forward the motion for transfer to the appropriate individuals at the California

 7   Department of Corrections and Rehabilitation. No response to the motion is required.

 8   Dated: April 30, 2019
                                                       _____________________________________
 9
                                                       CAROLYN K. DELANEY
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12   13:youn1901.transfer

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
